DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5, 6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claim 1, of a touch sensor “wherein the trace connector (160), the channel row traces (152), and the channel column traces (140) are located at the same layer; and the trace connector is integrally connected with the channel column traces to cut across the channel row traces (Fig. 2)” is not found in the prior art along with the rest of the limitations of claim 1.
The closest in the art are Choi (US 20130106747 A1), Jeong (US 20140028599 A1), and Lee (US 20200110499 A1).
Choi teaches channel row traces (TR1-TR5) and channel column traces (RRA1-RRA5, RRB1-RRB5) connected with a trace connector (TJ1-TJ5, RJ1-RJ5) (Fig. 3, [0041]-[0045]), but does not teach the layering requirements recited in claim 1.
Jeong teaches forming a connection pattern integrally with other elements (Fig. 2, [0048]-[0059]), but does not teach the required layers of claim 1.
Lee teaches a split arrangement of column traces (Fig. 5), but is not available as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692